Per Curiam.

The affidavit read is neither proper ñor suffi-> cient evidence to show that the witnesses are incompetent, on the ground of interest. If we are to deny the commission, it ought to be on the same evidence, as to the fact of interest, which would be proper and sufficient, at the' trial of the' cause, to show the incompetency. The affidavit or testimony of the defendant, would not be admitted for that purpose. Besides, if the witnesses have any interest, it may be that it will be released before their examination, so as to render them competent. We think the commission ought to issue. •
Rule granted.

 N. B. In most of the cases decided this term, Mr. Justice Platt gave no opinion, they having been argued before he took his seat on the bench. The other judges being unanimous, rendered it the less necessary to notice this circumstance at the end of each case.